Although the papers on the prior motion to dismiss showed prima facie that the appeal had not been taken in time we denied the motion by the Workmen’s Compensation Board to dismiss, with leave to renew on the argument (14 A D 2d 967). Opportunity was then afforded appellants to controvert the factual proof by the board that the notice of decision was sent to the last address filed by the carrier. Nothing further has been added to the record by appellant. Appeal dismissed, with $10 costs and disbursements. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.